Citation Nr: 9916810	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94 - 11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for schizophrenia.

Entitlement to service connection for residuals of a gunshot 
wound to the head.

Entitlement to service connection for a brain aneurysm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and an associate



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran enlisted in the U.S. Navy Reserve on December 20, 
1973, and entered on active duty on December 28, 1973.  He 
served on active duty from December 1973 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1992 and 
October 1994 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The first 
such decision determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for schizophrenia.  On appeal, a Board decision of August 
1996 determined that new and material evidence had, in fact, 
been submitted to reopen a claim of service connection for 
schizophrenia.  The claim was reopened and Remanded to the RO 
for additional development and for de novo adjudication based 
upon review of the entire evidentiary record.  Following that 
action, the RO continued the denial of the veteran's claim 
for service connection for schizophrenia, and that claim is 
now before the Board for further appellate consideration.  

As to the second issue, a rating decision of October 1994 
determined that new and material evidence had been submitted 
to reopen claims of entitlement to service connection for 
residuals of a gunshot wound to the head and for a brain 
aneurysm, but denied those claims on review.  In its decision 
and remand order of August 1996, the Board noted that, 
although a Statement of the Case was issued as to the claims 
of entitlement to service connection for residuals of a 
gunshot wound to the head and for a brain aneurysm and a 
timely Substantive Appeal (VA Form 9) was submitted by the 
veteran, those issues were not thereafter referred to the 
veteran's representative for completion of a Statement of 
Accredited Representative (VA Form 646), and those issues are 
not certified on appeal.  While the case was in remand status 
at the RO, those issues were referred to the veteran's 
service organization representative for completion of a 
Statement of Accredited Representative (VA Form 646) and 
subsequently to the veteran's service organization 
representative at the Board for preparation of an Informal 
Hearing Presentation, which was declined.  As those claims 
are otherwise in proper appellate status, the Board finds 
that appellate consideration is appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Competent medical evidence establishes that a psychiatric 
disability, diagnosed as schizophrenia, clearly and 
unmistakably preexisted service entry; that disability 
underwent no chronic increase in severity during active 
service beyond the natural progress of such disability.  

3.  Residuals of a gunshot wound of the head or a brain 
aneurysm were not manifest during active service, at the time 
of service separation, during the initial postservice year, 
or at any subsequent time; residuals of a gunshot wound of 
the head or a brain aneurysm have not been demonstrated or 
diagnosed. 

4.  The claims for service connection for residuals of a 
gunshot wound of the head and a brain aneurysm are not 
plausible. 


CONCLUSIONS OF LAW

1.  Schizophrenia clearly and unmistakably existed prior to 
service entry; that disability underwent no chronic increase 
in severity during active service beyond the natural progress 
of such condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 
5107(a) (West 1991 & Supp. 1998);  38 C.F.R. § 3.306 (1998).

2.  The claims for service connection for residuals of a 
gunshot wound of the head and a brain aneurysm are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992); Caluza v. Brown,  7 
Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. 
Cir. 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Schizophrenia

The Board finds that the appellant's claim for service 
connection for schizophrenia
is plausible and is thus "well grounded" within the meaning 
of  38 U.S.C.A. §  5107(a) (West 1991).  We further find that 
the facts relevant to that issue have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  On appellate review, the 
Board sees no areas in which further development might be 
productive.

I.  The Evidence

Private treatment records from the Bernadillo County Mental 
Health Center, dated from September 1970 to December 1973, 
show that the veteran experienced a psychotic breakdown after 
returning from Arizona in 1970 and was hospitalized with a 
diagnosis of schizophrenia, paranoid type; then released to 
outpatient treatment.  His symptoms included persistent 
paranoid ideations, somatic delusions, and social isolation.  
He was followed continuously thereafter and maintained on a 
dosage of Mellaril and chloral hydrate.  The last entry, 
dated December 29, 1973, notes that the veteran had had a 
schizophrenic episode three years earlier, and that he had 
been stable but schizoid since then.  There is no evidence 
that the reporting psychiatrist was aware that his patient 
had enlisted in the U.S. Navy the previous day.  

A report of medical history prepared by the veteran at the 
time of his service entrance examination in December 1973 
includes the veteran's statement that he "was treated for 
nervousness at BCMHC [Bernadillo County Mental Health Center] 
and prescribed Mellaril in [September 19]70."  The veteran 
further indicated on his report of medical history form that 
he had nervous trouble.  His service entrance examination, 
conducted in December 1973, showed that his psychiatric 
status was normal.  However, in January 1974, the veteran 
again gave a history of preservice psychiatric treatment for 
anxiety, and noted the prescription of Mellaril, Navane, and 
Noctec.  In February 1974, the veteran complained of dyspnea, 
giving a history of being involved in a fight in April 1970 
and sustaining a blow to the testes, after which he "blacked 
out" due to cardiac arrest.  In addition, the veteran gave a 
preservice history of being hospitalized in a psychiatric 
institution for approximately one week for psychiatric 
treatment, and of subsequently undergoing psychiatric 
treatment and therapy with Mellaril for a period of three 
years.  The examiner stated that the veteran had no cardiac 
history, and recommended that for psychological and emotional 
reasons, the veteran was not considered optimal for continued 
naval service.  In May 1974, the veteran was seen for 
psychiatric evaluation with a provisional diagnosis of acute 
undifferentiated schizophrenia.  The initial mental status 
examination revealed a borderline personality disorder with 
strong schizoid features.

The veteran's service medical records include a Narrative 
Summary showing that he was admitted to the Navy Regional 
Medical Center (NRMC), San Diego, on May 7, 1974 with blunted 
affect, looseness of associations and bizarre behavior, 
reporting that he had swallowed a religious medal and that it 
was lodged in his head.  He gave a history of preservice 
psychiatric hospitalizations in 1969 and in 1970, at which 
time he was treated with Mellaril.  During the current 
hospitalization at NRMC, he was treated with Stelazine and 
Thorazine.  He reported a preservice psychiatric 
hospitalization in 1969 in Arizona for emotional problems, 
and another psychiatric hospitalization in Albuquerque, New 
Mexico, including treatment with Mellaril.  He related that 
he was placed on a maintenance dose of phenothiazine in 1970 
and that he continued that medication until shortly before he 
joined the Navy.  He had repeated difficulties in basic 
training and was recommended for discharge on the basis of 
unsuitability but, while waiting such discharge, he was noted 
to be overtly psychotic and was referred for evaluation.  
Mental status examination revealed suspicion, looseness of 
associations, inappropriate mood, klang associations, 
auditory and visual hallucinations of multiple bizarre 
happenings, multiple ideas of reference with paranoid trends, 
bizarre, ill-formed delusions, little insight, and marked 
impairment of judgment.  After a period of observation, 
evaluation and treatment, a conference of staff psychiatrists 
reviewed the medical records and current findings and agreed 
that the veteran was unfit for further naval service due to a 
mental illness diagnosed as schizophrenia, chronic, 
undifferentiated type, severe, improved; existed prior to 
service entry; manifested by at least a four-year history of 
recurrent hallucinations, delusions, ideas of reference, 
auditory and visual hallucinations, and inappropriate affect.  
Further, the veteran was found to have a severe preservice 
predisposition; that the current condition existed prior to 
service entry; that the psychiatric disability had not 
progressed at a rate greater than is usual for such 
disorders; and that the preservice condition had not been 
aggravated by service.  The veteran was informed of the 
findings, waived his right to a hearing, and did not submit a 
statement in rebuttal.  However his discharge from service 
was delayed pending the outcome of treatment and further 
evaluation at a VA medical facility, and he was transferred 
to the VA hospital, Albuquerque, New Mexico. 

A VA hospital summary, dated from June to August 1974, shows 
that the veteran was admitted on transfer from the NRMC, San 
Diego, with severe thought disorganization, looseness of 
associations, bizarre behavior, and paranoid ideation.  He 
had a five-year history of mental problems previously 
diagnosed as schizophrenia.  He was treated with Haldol.  The 
diagnosis at hospital discharge was acute schizophrenic 
episode.  In November 1974, the veteran was returned to 
active duty and transferred to the Naval Ordnance Missile 
Test Facility, White Sands Missile Range, New Mexico.  The 
veteran was subsequently administratively discharged in April 
1975.

The veteran's original claim for VA disability compensation 
benefits, received in May 1975, sought service connection for 
a nervous condition, claimed to have had its onset while on 
active duty in March 1974.  He denied any preservice 
treatment for a nervous condition.

A report of VA psychiatric examination, conducted in June 
1975, included findings that mental status examination was 
essentially normal, and the diagnosis was schizophrenic 
reaction, chronic undifferentiated type, in good remission, 
with mild to moderate impairment; and a history of drug abuse 
(marijuana, LSD, amphetamines).  

A letter from the Bernadillo County Mental Health Center, 
dated in October 1975, shows that the veteran was first 
admitted to the inpatient facility in September 1970 with a 
diagnosis of acute schizophrenic episode with paranoid 
features.  He was stabilized on Mellaril and discharged, but 
subsequently was followed on an out-patient basis, provided 
individual and some group therapy, and maintained on a dosage 
of Mellaril.  He was seen frequently until contact was lost 
in December 1973.  He was again seen in July 1975 in a 
somewhat delusional state.

A VA hospital summary, dated from August to October 1975, 
shows that the veteran was admitted with confusion, 
incoherence, and loose associations, and was stabilized with 
Haldol and, later, with lithium carbonate.  The diagnosis was 
schizophrenia reaction, chronic undifferentiated type.  

Service connection for a nervous condition was denied by 
rating decision of March 1976.  A claim for service 
connection for a nervous condition due to radiation burns of 
the testicles and lower legs was denied by rating decision of 
January 1977.  The veteran appealed those determinations.  

A report of VA psychiatric examination, conducted in April 
1977, showed that the veteran continued to be delusional.  He 
acknowledged preservice problems, but felt that such had been 
aggravated by service.  He claimed that his entire lower body 
had been exposed to radiation when the Navy X-rayed his 
pelvis, and that his bones had melted in the pelvic area.  
The diagnosis was schizophrenia reaction, chronic 
undifferentiated type, in partial remission with remaining 
active delusional system and rather severe behavioral 
reaction (psychomotor agitation), severe impairment, not 
currently employable.  

The veteran was awarded VA nonservice-connected pension 
benefits, effective in March 1977.  However, he was 
subsequently granted Social Security Administration 
disability benefits, effective in April 1977, and his VA 
pension was terminated.  

A Board decision of January 1978 denied service connection 
for schizophrenia and for claimed residuals of exposure to 
radiation.  That action constituted a final appellate 
determination based upon the evidence then of record.  

A VA hospital summary and treatment notes, dated from April 
to May 1979, shows hospitalization of the veteran for 
schizophrenia reaction, chronic undifferentiated type.

A VA hospital summary and treatment notes, dated from August 
to November 1980, cited the veteran's three-year history of 
outpatient treatment for psychiatric disability prior to 
service entry in December 1973.  He was admitted due to 
becoming unable to concentrate or handle things, and becoming 
tired of living on the streets.  The diagnosis was paranoid 
schizophrenia.  

In September 1982, the veteran undertook to reopen his claim 
for schizophrenia and radiation poisoning.  That claim was 
denied on the grounds that no new and material evidence had 
been submitted. 

A letter from a former service comrade, dated in December 
1983, offered his assistance to the veteran but made no 
mention of any inservice disability of the veteran.

The veteran's service personnel records contain no 
information pertinent to his claims.  Records obtained from 
the New Mexico Department of Vocational Rehabilitation, dated 
from December 1984 to May 1985, contain no reference to the 
veteran's period of active service.  Records from the 
University of New Mexico Mental Health Clinic show that the 
veteran was seen for vocational counseling and psychiatric 
symptoms from May to August 1984.  

The veteran has submitted multiple copies of his service 
personnel and administrative records, service medical 
records, and VA rating decisions and correspondence.  

A rating decision of August 1986 continued the denial of the 
veteran's claim for service connection for schizophrenia on 
the grounds that new and material evidence had not been 
submitted to reopen that claim.  

In his Substantive Appeal, the veteran alleged that the 
"evidence of record will clearly show that [his] . . . 
schizophrenia was aggravated by military service and that the 
government is responsible for it due to [his] complete 
entrance physical examination and acceptance into the U.S. 
Navy."  

At a personal hearing held at the RO in October 1986, the 
veteran testified that his nervous condition was due to 
inservice radiation exposure.  It was further asserted that 
he should not have been inducted into service because he told 
the recruiter that he had a psychiatric problem.  He 
testified that his preservice nervous condition was 
aggravated in service and turned to schizophrenia.  A 
transcript of the testimony is of record.

A private hospital summary from Kaseman-Presbyterian 
Hospital, dated from May to June 1986, shows that the veteran 
requested admission due to depression.  He offered a history 
of mental and emotional disorders since his late teens, in 
approximately 1968, when he began experimenting with drugs 
including marijuana, LSD and alcohol.  He reported taking an 
overdose of LSD in 1970, and was evaluated and hospitalized.  
Mental status examination revealed a depressed mood, flat 
affect, auditory and visual hallucinations, delusional ideas 
of a grandiose and paranoid nature, loose associations, and 
flight of ideas.  His medications included Amtriptyline, 
Prolixin, and Lithobid.  The diagnosis at hospital discharge 
was schizophrenia, paranoid type; chronic with acute 
exacerbation.

A VA hospital summary and treatment notes, dated from July to 
August 1987, shows that the veteran was admitted with a 
history of schizophrenia since age 20 (i.e., since 1970) and 
a history of somatic delusions, paranoid thinking, and visual 
hallucinations.  The diagnosis was schizophrenia, chronic 
undifferentiated type.  

A Board decision of September 1987 denied service connection 
for schizophrenia due to aggravation or as secondary to 
radiation exposure.  That decision constituted a final 
appellate determination with respect to those issues.  

A VA hospital summary and treatment notes, dated from July to 
August 1987, shows that the veteran was admitted with a 
history of schizophrenia since age 20 and a history of 
somatic delusions, paranoid thinking, and visual 
hallucinations.  The diagnosis was schizophrenia, chronic 
undifferentiated type.  

In a statement received in December 1991, the veteran 
asserted that he had schizophrenia from young adulthood; that 
he was treated for schizophrenia in September 1970; that he 
began reserve service on December 23, 1973 and went on active 
duty on December 28, 1973; that he told the Armed Forces 
examining station in writing and orally that he was 
schizophrenic and taking medication; that when the service 
accepted him, they also accepted responsibility for his 
schizophrenia; and that an officer told him during the 
processing of his discharge from service that he would be 
receiving 100 percent service-connected disability from VA. 

In February 1992, the veteran undertook to reopen his claim 
for service connection for "reactive schizophrenia," 
alleged to have begun on June 3, 1950 (his date of birth).

A VA hospital summary, dated from January to February 1992, 
shows that the veteran was admitted for adjustment of his 
medications and stabilization of his acute psychosis.  The 
diagnoses included schizophrenia, paranoid with acute 
exacerbation,; and polysubstance abuse, alcohol and THC.

A rating decision of August 1992 determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for schizophrenia, giving rise to this 
portion of the instant appeal.  

A personal hearing was held at the RO in June 1993.  The 
veteran offered his testimony and expressed his opinions 
concerning various aspects of his active service.  A 
transcript of the testimony is of record. 

In a series of written statements, the veteran continued to 
allege that "[t]he government was well aware of [his] 
documented treatment for schizophrenia which started from 
September 16, 1970 to December 23, 1973."  

In another claim for compensation benefits, received in 
February 1994, the veteran claimed compensation for 
schizophrenia and cited treatment at the Arizona State 
Hospital on April 28, 1970.  

In a Statement in Support of Claim (VA Form 21-4138), 
received in August 1994, the veteran alleged, for the first 
time, that he sustained a gunshot wound to the head between 
April 28, 1970 and May 3, 1970, and that the bullet struck 
the area of a preexisting brain aneurysm.  He related that he 
was attached to a three-member field corpsman group at the 
time of the injury; that he was under the influence of street 
drugs; and that he was asking for detoxification from an 
injection of Haldol to his hypothalmus [sic].  

A rating decision of August 1994 denied service connection 
for residuals of a gunshot wound to the head and for a brain 
aneurysm as aggravated by the claimed gunshot wound.  The 
veteran appealed, giving rise to that portion of the instant 
appeal.  

A VA hospital summary, dated in June 1994, shows that the 
veteran was admitted in an agitated and irritated state.  He 
was stabilized and discharged with a diagnosis of chronic 
paranoid schizophrenia.  

A travel Board hearing was conducted in September 1995 before 
the undersigned Member of the Board sitting at Albuquerque, 
New Mexico.  The veteran claimed Naval Reserve service from 
April 28, 1970 to May 3, 1970 or, in the alternative, from 
December 23, 1973 to December 28, 1973.  He further cited 
active duty service from December 1973 to April 1975.  He 
acknowledged a preservice hospitalization for schizophrenia 
and treatment with Mellaril, noted that he had advised the 
recruiter of this history in December 1973, and stated that 
he was taking Mellaril at the time of his service entrance 
examination.  He testified that, while hospitalization was 
recommended at Arizona State Hospital in 1970, he was too 
young and they could not force him to stay.  He alleged that 
his preservice schizophrenia was aggravated by exposure to 
radiation and radar, and by being given a stick of gum 
possibly containing LSD while in service.  He further alleged 
that his schizophrenia was aggravated by not having his 
medicine after entering service.  A witness for the veteran 
spoke briefly, stating the length of time she had known the 
veteran.  The veteran testified that his schizophrenia began 
about one year before he sought treatment at BCMHC in 
September 1970; and that he remained on medication until he 
entered service.  He expressed the opinion that a VA 
physician, Dr. Linneman, might have suggested that his 
schizophrenia worsened during service.  In response to a 
question as to why he felt that his illness had increased 
during service, he testified that he used to be able to 
deliver pizzas and handle the community better.  The veteran 
was advised that the submission of statements supporting his 
claim from physicians or former service comrades might be of 
assistance in establishing service connection.  A transcript 
of the testimony is of record.  

In his Substantive Appeal (VA Form 9), the veteran stated 
that he never complained about his gunshot wound to the head 
or brain aneurysm because "[he] forgot about them."

Private treatment records from the Presbyterian Hospital 
emergency room shows that the veteran was seen in March 1994 
seeking "psychiatric help."  The diagnosis was paranoid 
schizophrenia, by history.  Private treatment records from 
Southwest Community Health Service, dated in May 1986, show 
that the veteran was seen for decompensated depression. 

A July 1995 medical report prepared for the New Mexico Motor 
Vehicle Division by Harry C. Linneman, Ph.D., states, in 
pertinent part, that the veteran had many fixed false beliefs 
concerning the military and the government organizations; 
that his thought processes were occasionally disorganized and 
illogical; that the veteran was very suspicious and sometimes 
hostile; and that the diagnosis was chronic paranoid 
schizophrenia.  He professed ignorance of the medications the 
veteran was currently taking and was unable to state whether 
such medication affected the veteran's ability to drive.  He 
offered the opinion that the veteran's illness was unknown, 
but that its onset was "probably in early adulthood - most 
likely when he was in the military."  He acknowledged that 
he had not formally examined the veteran. 

On the basis of the above letter from Dr. Linneman, the Board 
determined that the veteran had submitted evidence sufficient 
to warrant reopening his claim for service connection for 
schizophrenia.  The claim was remanded to the RO for de novo 
review and readjudication.  

VA outpatient treatment records dated from October 1975 to 
December 1994 show that the veteran was seen on a regular 
basis for psychiatric disability, diagnosed as schizophrenia, 
between his frequent periods of hospitalization.  Additional 
diagnoses included somatic delusions, alcohol dependence, and 
polysubstance abuse.  It was further noted that the veteran 
had an extensive history of medication noncompliance with 
subsequent decompensation.  At various times, his medications 
had included Haldol, Stelazine, Prolixin, Cogentin, Mellaril, 
Artane, Risperidone, chloral hydrate, Lorazapam, Surtandol, 
Amitriptyline, and Hydroxyzine. 

VA hospital summaries and treatment records dated from 
February to April 1989, from January to February 1992, in 
August 1993, from September to October 1993, in February 
1994, in June 1994, and from July to September 1994 show that 
the veteran was treated for schizophrenia, polysubstance 
abuse, and alcohol dependence.  On many occasions, he 
recounted his preservice history of hospitalization and 
treatment at BCMHC for schizophrenia. 

During hospitalization in June 1994, the veteran described 
"being shot in the head or having an aneurysm when all this 
started but maybe it wasn't because a priest laid hands on me 
and fixed it."  It was noted that on examination, the 
veteran denied head trauma or loss of consciousness, but did 
have delusions surrounding being shot in the head or having 
an aneurysm and having parts of his brain removed.  A brain 
scan conducted in July 1994 was normal, and there were no 
findings of residuals of a gunshot wound to the head or a 
brain aneurysm.  Magnetic resonance imaging of the brain in 
August 1994 disclosed no evidence of trauma and was normal. 

VA outpatient treatment records dated from December 1994 to 
March 1997 show that the veteran continued to be seen on a 
regular basis for psychiatric disability, diagnosed as 
schizophrenia, between his frequent periods of 
hospitalization.

An April 1997 letter from Rene Gonzales, MD, shows that he 
saw the veteran during a period hospitalization in December 
1992, and for a medication evaluation in October 1996.

An April 1997 letter from an employee of Associated 
Counseling Services provides the dates that the veteran was 
seen by Carl B. Adams, Ph.D., a clinical psychologist, for 
counseling sessions between April 30, 1991 and March 1, 1995. 

An April 1997 letter from a Rehabilitation Manager at the 
Recreation, Health, and Occupational Center, Inc. (RHOC), 
shows that the veteran has been a member of RHOC since 
February 1990.  Another such letter, dated in September 1997, 
from another Rehabilitation Manager at the Recreation, 
Health, and Occupational Center, Inc. (RHOC), shows that the 
veteran has been a member of RHOC since February 1990.

Pursuant to Remand by this Board, a VA psychiatric 
examination of the veteran by a panel of psychiatrists was 
scheduled.  A report of VA psychiatric examination, conducted 
in February 1998 and signed by two psychiatrists, shows that 
the examiners did not review the records of the veteran's 
preservice treatment and diagnosis of schizophrenia, his 
service medical records, or his claims folder.  The examiners 
stated that the veteran's first psychiatric hospitalization 
occurred in 1974 while in the U.S. Navy, cited the veteran's 
statement that such hospitalization was "due to stress," 
and stated that the veteran had been in receipt of Social 
Security disability benefits since 1975.  Findings on mental 
status examination were reported, and the diagnosis was 
chronic paranoid schizophrenia.  The reporting physicians 
stated that the veteran apparently had "some evidence" of 
paranoia prior to his entry into the U.S. Navy; however, it 
was the naval experience clearly that exacerbated his 
probable evolving psychotic disorder.  It was again repeated 
that the veteran was first hospitalized during service, with 
subsequent deterioration due to schizophrenia with chronic 
psychotic features. 

Upon receiving the above-cited report of psychiatric 
examination, the RO scheduled another examination of the 
veteran by a psychiatrist who had reviewed the veteran's 
private, military, and VA medical records.  

A report of VA psychiatric examination, conducted in March 
1998, shows that the psychiatric examiner reviewed the 
records of the veteran's preservice treatment and diagnosis 
of schizophrenia, his service medical records, and the 
extensive record of examination, hospitalization, and 
treatment contained in his claims folder.  It was noted that 
the veteran was currently followed in the psychiatric primary 
care clinic at VAMC, Albuquerque, for a diagnosis of paranoid 
schizophrenia.  The veteran reported a history of active 
substance abuse, including alcohol and hallucinogens, until 
age 23.  His educational, social and occupational history was 
noted, as well as his statement that he was physically 
assaulted in 1970 by a person in a military uniform who gave 
him an injection in the back of his neck.  He related that he 
was thereafter admitted to the psychiatric ward at Bernadillo 
County Mental Health Center with persecutory delusions and 
auditory and visual hallucinations, diagnosed with 
schizophrenia, and started on haloperidol.  In 1973, he 
entered the Navy and discontinued taking the haloperidol that 
he had taken continuously up to that time.  Approximately 
four months later he had a psychotic episode, was admitted to 
the Navy Regional Medical Center at Balboa, diagnosed as 
having schizophrenia, treated with haloperidol, and 
subsequently honorably discharged.  Following service 
separation, he was again admitted to the VAMC, Albuquerque, 
for treatment of schizophrenia and has subsequently been 
hospitalized on numerous occasions between 1975 and 1996 for 
schizophrenia.  The veteran denied any traumatic or stressful 
experiences in reference to his naval service.  His mental 
status was reported in detail.

The psychiatric examiner stated that the veteran had a 
longstanding mental illness, specifically paranoid 
schizophrenia, which had been present since prior to his 
military service, and that his military service did not 
contribute to or exacerbate his psychotic illness in any way.  
It was indicated that the veteran had continued to be 
disabled since service by that psychotic illness and, in 
addition, has a significant history of alcohol and drug 
abuse.  The diagnoses included paranoid schizophrenia; 
polysubstance abuse, in remission; and alcohol dependence, in 
remission for one year.  His psychosocial stressors were 
characterized as severe, and identified as chronic mental 
illness, hallucinations and delusions.  His current Global 
Assessment of Functioning was estimated as 35, based upon 
serious disruption in social and occupational activities due 
to refractory psychotic symptoms of hallucinations and 
persecutory delusions.

In a letter to his service organization representative, 
copied to the RO, the veteran asserted, in pertinent part, 
that during a five-day period of naval reserve service ending 
on May 3, 1970, he sustained a gunshot wound to the right 
side of his head which caused him to lose his memory of that 
five-day period.  He claimed that he refused to be Medivaced 
from the scene of his injury, and that he got up and 
continued in action, subsequently discovering bruises and 
discoloration on his head.  He indicated that his gunshot 
wound to the head had been subsequently confirmed by a "U.S. 
Senator's son from Arizona," and that he believes that there 
is film of him in action taken by a "crew of French 
journalists" to which he does not have access.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991);  38 C.F.R. 
§§ 3.303(a), 3.306 (1998).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including psychosis, when manifested to a 
compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309(b) (1998).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

In this case, there is clear and unmistakable evidence that a 
psychotic disability, diagnosed as schizophrenia, existed 
prior to service entry.  That evidence consists of treatment 
records pertaining to the veteran's hospitalization and 
treatment with anti-psychotic medications at Bernadillo 
County Mental Health Center, commencing on September 16, 
1970, following a psychotic breakdown after returning from 
Arizona; together with confirmation of his prior treatment at 
Arizona State Hospital in April 1970, and records of his 
ongoing treatment with Mellaril, an anti-psychotic drug, from 
the date of hospital discharge in September 1970 to the day 
he entered service.  In addition, at the time of service 
entry the veteran reported that he had been treated with 
Mellaril in September 1970 for "nervousness", although his 
symptoms were controlled with Mellaril at the time of service 
entrance examination.  Accordingly, the Board finds that 
there is independent and competent medical evidence 
establishing that a psychotic disability, diagnosed as 
schizophrenia, clearly and unmistakably existed prior to 
service entry, and the claim is therefore limited to a 
consideration of whether such disability was aggravated 
during the veteran's period of active service.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. !998);  38 C.F.R. § 3.306 (1998).

The medical evidence shows that after entering service and 
being without his prescribed medication for a relatively 
brief period of time, the veteran decompensated and was 
diagnosed by Navy psychiatrists as having schizophrenia.  The 
Board notes that the symptoms and manifestations of his 
schizophrenia during service were substantially the same as 
those shown during private treatment prior to service entry, 
i.e., persistent paranoid ideations, somatic delusions, and 
social isolation.  Thereafter, a team of U.S. Navy staff 
psychiatrists at the NRMC, San Diego (also identified as 
Balboa), reviewed the medical records and current findings 
and agreed that the veteran was unfit for further naval 
service due to a mental illness diagnosed as schizophrenia, 
chronic, undifferentiated type, which existed prior to 
service entry; was manifested by at least a four-year history 
of recurrent hallucinations, delusions, ideas of reference, 
auditory and visual hallucinations, and inappropriate affect.  
It was further determined that the veteran had a severe 
preservice predisposition; that the current condition existed 
prior to service entry; that the psychiatric disability had 
not progressed at a rate greater than is usual for such 
disorders; and that the preservice condition had not been 
aggravated by service.  

In addition, in the report of VA psychiatric examination 
conducted in March 1998, the examiner found that the veteran 
had a longstanding mental illness, specifically paranoid 
schizophrenia, which had been present since prior to his 
military service, and that his military service did not 
contribute to or exacerbate his psychotic illness in any way.  

The Board has considered the July 1994 report from Dr. 
Linneman to the effect that the date of onset of the 
veteran's illness was unknown, but that its onset was 


"probably in early adulthood - most likely when he was in 
the military."  The Board finds that Dr. Linneman's 
statement is incorrect.  The date of onset of the veteran's   
schizophrenia is known, and is clearly set out in the medical 
record.  Unfortunately, Dr. Linneman did not review the 
veteran's medical records, which reflect the onset, 
treatment, and diagnosis of the veteran's schizophrenia in 
September 1970, more than three years prior to service entry.  
Further, he is not the veteran's primary care physician, and 
he indicated ignorance of the medication the veteran was 
currently taking and was unable to state whether such 
medication affected the veteran's ability to drive.  Further, 
he acknowledged that he had not formally examined the 
veteran.  In the Board's view, those facts are alone 
sufficient to render his opinion of no probative value for 
purposes of establishing the date of onset of the veteran's 
schizophrenia.  

The Board has likewise considered the report of VA 
examination conducted in February 1998.  This document shows 
that the reporting physicians did not review the veteran's 
documented medical history demonstrating and diagnosing 
schizophrenia in September 1970, three years prior to service 
entry.  Rather they asserted, without basis, that the 
veteran's first psychiatric hospitalization occurred in 1974 
while in the U.S. Navy, and cited the veteran's statement 
that such hospitalization was "due to stress."  The 
reporting physicians stated that the veteran apparently had 
"some evidence" of paranoia prior to his entry into the 
U.S. Navy.  The Board finds that the evidence referred to but 
not reviewed consists of documented clinical findings of 
psychiatric hospitalization and extensive follow-up 
treatment, a well-supported diagnosis of paranoid 
schizophrenia, and a three-year history of treatment of the 
veteran with anti-psychotic medications for schizophrenia.  
The assertion that it was "clearly" the naval experience 
that exacerbated his "probable evolving" psychotic disorder 
is completely unsupported by the record, and is contrary to 
the findings and medical opinions of every psychiatrist who 
examined, treated, and evaluated the veteran during the 
preservice and active service periods.  Rather, the record 
shows that the veteran's condition again became symptomatic 
when he discontinued his medication at the time of service 
entry, and the record is devoid of any evidence of worsening 
of the 

veteran's underlying psychosis during service beyond the 
temporary exacerbation of symptoms resulting from stopping 
his long-term medication with Mellaril.  In addition, the 
Board finds that the conclusions reached by the psychiatric 
staff at NRMC, San Diego, that the veteran's schizophrenia 
had not progressed at a rate greater than is usual for such 
disorders; and that the preservice condition had not been 
aggravated by service, is highly persuasive and has the 
additional support of the VA psychiatrist who reviewed the 
entire medical record and examined the veteran in March 1998.  
The Board finds that the February 1998 report of psychiatric 
examination is substantially based upon an inaccurate history 
provided by the veteran, does not consider the documented 
medical evidence, does not comply with the regulatory 
criteria for VA examinations, is inadequate for rating 
purposes, and is of no probative value. 

Based upon the foregoing, the Board concludes that the 
veteran's schizophrenia clearly and unmistakably preexisted 
service and was not aggravated during active service.  The 
claim for service connection for schizophrenia on a direct 
basis or as due to aggravation is denied.

Service Connection for a Gunshot Wound of the Head and for a 
Brain Aneurysm

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for residuals of a gunshot 
wound of the head and for a brain aneurysm.  If he has not, 
his appeal must fail, and VA is not obligated to assist him 
in the development of the claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the 


veteran has not met his burden of submitting evidence to 
support a belief that his claims of entitlement to service 
connection for residuals of a gunshot wound of the 
head and for a brain aneurysm are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);  see Grottveit, at 93;  Tirpak v. 
Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for residuals of a gunshot 
wound of the head and for a brain aneurysm because it did not 
take into account or properly weigh the medical and other 
evidence of record.  It is contended that he sustained such 
injuries while serving in the naval reserve from April 28 to 
May 3, 1970.  

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of any residuals of a gunshot 
wound of the head or brain aneurysm.  A comprehensive review 
of the veteran's entire medical record discloses no 
documented clinical findings or diagnoses of any residuals of 
a gunshot wound of the head and brain aneurysm.

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 

medical evidence or opinion which supports his claim that he 
has a current disability resulting from a gunshot wound of 
the head or a brain aneurysm.  The 
veteran cannot meet his initial burden of presenting a well-
grounded claim by relying upon his own opinions as to medical 
matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

In the absence of competent medical evidence establishing the 
current presence of residuals of a gunshot wound of the head 
or a brain aneurysm, the claim of entitlement to service 
connection for those disabilities is not well grounded.  
Grottveit at 93;  Tirpak at 611.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is not satisfied as to the issues of 
residuals of a gunshot wound of the head and for a brain 
aneurysm because the record contains no clear diagnosis of 
either of those conditions, and the requirements of item (1) 
are not met as to those claims. 

Further, the requirement of item (2) is not satisfied as to 
the issues of residuals of a gunshot wound of the head and 
for a brain aneurysm because the record contains no evidence 
of incurrence or aggravation of either disability in during 
naval reserve service or during active service in the form of 
credible lay or medical evidence.  The service medical 
records are silent for complaint, treatment, findings, or 
diagnosis of any gunshot wound of the head or brain aneurysm 
at the time of service entrance examination or during active 
service.  Further, the medical record is devoid of any 
evidence of a gunshot wound of the head or a brain aneurysm 
at any subsequent time, and a brain scan in June 1994 and 
magnetic resonance 


imaging in August 1994 disclosed no clinical evidence of 
either of the claimed injuries.  Moreover, the medical 
evidence of record shows that one of the primary 
manifestations of the veteran's schizophrenia since inception 
has been persistent 
somatic delusions.  In the absence of evidence of the current 
existence of residuals of a gunshot wound of the head or of a 
brain aneurysm, the Board does not reach the requirement of 
item (3).

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

In the absence of evidence of well-grounded claims for 
service-connection for residuals of a gunshot wound of the 
head or of a brain aneurysm, those claims are denied. 

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting clinical evidence 
showing the presence of residuals of a gunshot wound of the 
head or of a brain aneurysm during active or inactive duty 
for training or during service, together with competent 
medical evidence linking or relating those disabilities to 
trauma or pathology experienced during active or inactive 
duty for training or during active service.  Robinette v. 
Brown,  8 Vet. App. 69, 74 (1995).



ORDER

Service connection for schizophrenia on a direct basis or due 
to aggravation is denied.

Evidence of well-grounded claims for service-connection for 
residuals of a gunshot wound of the head or of a brain 
aneurysm not having been submitted, those claims are denied. 




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

